Citation Nr: 0324030	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  94-45 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
cervical spine, including strain and degenerative changes 
with C5-C6 radiculopathy. 

2.  Entitlement to an increased rating in excess of 20 
percent for a disability of the back and/or pectoral girdle, 
bilateral, history of, with degenerative changes.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
aggravation of a cervical spine condition due to a May 1997 
VA examination.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant, former husband, brother, and R. R., friend


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA), Regional Office (RO), in Portland, Oregon.  In December 
1992, the veteran, her brother and her former husband 
testified at an RO hearing; in December 1999, the veteran and 
her friend, R. R., testified at an RO hearing; and, in 
December 2002, the veteran testified at a Travel Board 
hearing before the undersigned acting Veterans Law Judge at 
the RO.  Copies of the hearing transcripts have been 
associated with claims file.

In a December 2002 VA Form 646, the veteran's representative 
listed entitlement to an increased evaluation for a dysthymic 
disorder as one of the issues on appeal.  The Board construes 
this as a notice of disagreement (NOD) with a July 2002 
rating decision, which assigned a 30 percent rating for major 
depressive disorder (formerly diagnosed as dysthymic 
disorder), effective January 20, 1999.  The issue of an 
increased rating for major depressive disorder will be 
addressed in the REMAND portion of this decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
giving notice and obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The veteran's cervical spine disorder is not the result 
of disease or injury during her active military service.  

3.  Arthritis was not present in service or manifested in the 
first post service year.  

4.  The veteran's service-connected back and/or pectoral 
girdle disorder does not result in more than moderate 
limitation of motion and some muscle spasm with subjective 
complaints of pain.  

5.  The veteran's service-connected back and/or pectoral 
girdle disorder is not manifested by severe strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

6.  The May 1997 VA examination did not result in additional 
disability (that is, aggravation) of the veteran's cervical 
spine condition.  




CONCLUSIONS OF LAW

1.  The claimed cervical spine disability was not incurred in 
or aggravated by active military service, or proximately due 
to or the result of a service-connected disease or injury, 
and arthritis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2002).  

2.  The criteria for a rating in excess of 20 percent for a 
disability of the back and/or pectoral girdle, bilateral, 
history of, with degenerative changes have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5291, 5295 (2002).

3.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for aggravation of a 
cervical spine condition due to a May 1997 VA examination 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (1997, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to the VCAA and 
regulations.  The RO provided the appellant with the 
pertinent evidentiary development, which was subsequently 
codified by the VCAA and its implementing regulations.  In 
addition to performing the pertinent development required 
under the VCAA, the RO notified the appellant of her right to 
submit evidence.  She has testified at three separate 
hearings.  Thus, the Board finds VA has completed its duties 
under the VCAA and its implementing regulations.  Further, VA 
has completed the development of this case under all 
applicable law, regulations and VA procedural guidance.  See 
also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.

Specifically, the appellant's application is complete.  The 
various rating decisions, statements of the case (SOCs) 
issued in August 1991 and July 2000, and supplemental 
statements of the case (SSOCs) issued in July 1994, November 
1996, April 1997, July 1997, November 1998, and July 2000, as 
well as informational letters from the RO, and the 
discussions during the RO and Travel Board hearings notified 
the appellant of the evidence necessary to substantiate her 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183, 187, 188 (2002).

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA on 
several occasions and medical opinions rendered.  There is no 
reasonable possibility that further assistance would aid in 
substantiating the issues on appeal.  Further, the veteran 
has not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Notably, neither the appellant nor the representative has 
asserted that the case requires further development or action 
under the VCAA or its implementing regulations.  

In this case, the veteran is not prejudiced by the Board's 
consideration of her appeal as VA has already met, to the 
extent possible, all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection, an increased rating, and 
compensation under 38 U.S.C. § 1151.  She has, by information 
letters, various rating decisions, SOCs and SSOCs, been 
advised of the evidence considered in connection with her 
appeal.  Further, all of the available relevant evidence has 
been considered.  The veteran also presented testimony at RO 
hearings and a Travel Board hearing on appeal.  Moreover, the 
veteran, two friends and her representative submitted 
additional lay statements and arguments.  Thus, the Board 
finds that there has been no prejudice to the veteran that 
would warrant further notification or development for the 
issues discussed in this decision.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

I.  Background

Service medical records show that on her October 1974 
enlistment examination, clinical findings were normal 
overall, even though the veteran indicated in the medical 
history portion that she had had problems with frequent or 
severe headache and dizziness or fainting spells.  In 
September 1975, she was treated for an injury to her elbow 
after hitting it on a car door and placed on a temporary 
profile for one week.  In March 1976, the veteran complained 
of a sore lower back from tumbling.  The assessment was 
muscle spasms.  In July 1976, she was hospitalized for an 
overdose of Valium and Percodan.  In September 1976, she was 
treated for tension headaches.  In November 1976, the veteran 
was treated for a contusion to the elbow.  In May 1977, she 
complained of general malaise and dizziness.  The impression 
was gastroenteritis, rule out mono.  On the medical history 
portion of a June 1977 periodic examination report, the 
examiner noted that the veteran had no recent episodes of 
dizziness but that she still had cramps in her left leg 
principally at the site of an injury secondary to an old 
motor vehicle accident.  

At a June 1978 VA examination, the veteran complained that 
her left elbow still hurt and that her back hurt off and on.  
She reported that, in 1976, she fell from a 2 1/2 ton vehicle, 
or was in some manner thrown from it, and grabbed on to try 
to prevent being thrown and there was a strong pull on her 
arms, shoulders and upper- and mid-back.  The veteran stated 
there was no low back problem.  She reported that if she did 
a lot of lifting she had pain in the upper back and shoulders 
(pointing to an area over the inferior portion of each 
scapula and just inferior and a little lateral to that).  The 
veteran added that cold weather made it hurt in those areas.  
After more than a little activity using her shoulders, the 
pain would stay for a day or two afterwards.  Since the 
veteran was seven months pregnant no examination was done of 
the back and no X-rays were taken.  The diagnoses included 
back and/or pectoral girdle strain, bilateral, history of, 
with continuing symptoms alleged.  The examiner recommended 
that the veteran return after the pregnancy was terminated 
for evaluation of the back-shoulder-pectoral girdle problem, 
if any, and for X-rays.  

In a July 1978 rating decision issued in August 1978, the RO 
conceded entitlement to service connection for back strain 
characterized as back and/or pectoral girdle strain, 
bilateral, history of, with continuing symptoms alleged, and 
assigned a noncompensable rating from December 1977.

A September 1989 VA examination report shows that the veteran 
complained of upper back spasms, indicating that she first 
injured her back in February 1976 while in the military.  She 
stated that she was helping unload a truck, slipped on the 
way down and caught herself, wrenching the muscles in her 
upper back.  The veteran reported that she was evaluated at 
that time and thought to have spasm of the paravertebral 
muscles in the thoracic region.  Since that time, she had had 
intermittent back spasms off and on to the present day.  The 
veteran denied any history of ever having any direct trauma 
to the back or of any neurologic symptoms referable to her 
back pain.  Between 1982 and 1985, she was treated at the 
student health department at Lane County Community College 
with ice massage and physical therapy for her back spasms.  
The veteran added that her spasms were sometimes accompanied 
by headaches.  On examination, there was some tenderness over 
the upper thoracic spine with no focal tenderness.  The 
veteran was more tender in the intervertebral spaces than she 
was over the spinous processes and was tender in the left 
paravertebral muscles in the thoracic region.  Bilateral 
upper extremity neurologic examination was completely intact 
with reflexes 2+ throughout, strength 5/5 throughout 
bilaterally, and sensation intact.  The impression was upper 
back spasm, ill-defined soft tissue inflammation, and no 
evidence of neurologic involvement.

In a November 1989 rating decision, the RO confirmed the 
previous noncompensable rating, noting that the examination 
described tenderness over the upper thoracic spine.

In a March 29, 1990 statement, a private physician, G. P. A., 
M.D., opined that the veteran had significant radiculopathy, 
that is, a pinched nerve at L4-L5 leading to left leg pain.  
He recommended that she not work if her pain was aggravated 
or constant.

Lane Community College student health records dated from May 
1984 to February 1990 show treatment for complaints of back 
pain and upper thoracic and cervical strain/sprain in May 
1984.  In January and February 1990, the veteran was treated 
for low back pain and radiculopathy to the legs, which a 
computerized tomography (CT) scan of the spine, showed to be 
related to a bulging disk at the L4-L5 level.  An October 
1989 statement from her corrective physical therapy 
instructor indicates that the veteran's physical therapy 
program to treat a back problem and related muscle spasms 
consisted of muscle strengthening and flexibility exercises, 
whirlpools, heat packs, ice packs and ice massage.  Even 
though the veteran continued her exercise and ice therapy at 
home, she added that the veteran was still experiencing 
intermittent back spasms with tightening and curvature in the 
thoracic region.

In a March 1990 statement, the veteran's grandparents 
indicated that the veteran and her two children had been 
living with them since November 1989 and that she had been in 
constant pain both in her back and head.  As a consequent, 
the veteran had had to restrict her work around the house.

A May 1990 statement from a private physical therapist, C. L. 
D., reflects that the veteran was last seen in late January 
1990 for cervical and lumbar strains.

At a June 1990 VA examination, the veteran complained of 
chronic pain in the neck, thoracic spine, and lumbar spine.  
On examination, she reported that her symptoms started with a 
fall in about 1976 and had been chronic since then.  The 
veteran worked full time as a LPN from 1986 to 1988.  Her 
comfort level allowed operating a car for 1 1/2-hours and 
walking 20 minutes, limited by low back pain and numbness in 
the legs.  She stated that her most bothersome health problem 
was the lumbosacral back pain.  The second worst problem was 
neck pain.  The third worst problem was upper thoracic back 
pain.  Her regular medications were Naprosyn and Tylenol.  On 
examination, muscle condition was average for her age.  Her 
gait was somewhat stiff secondary to back problems.  Toe and 
heel walking strengths were good, although she needed help 
with balance to do this.  The veteran could flex forward and 
reach to mid tibia, complaining of back pain.  Percussion of 
the flexed spine was moderately painful in the midline at L4.  
Back motion allowed flexion to 70 degrees, extension to 10 
degrees, rotation to 30 degrees bilaterally and lateral 
bending to 15 degrees, bilaterally.  There was pain with all 
of these motions.  The thoracic back had satisfactory 
alignment with midline tenderness from T6 to T9.  Percussion 
of the flexed thoracic back was not painful.  The adjacent 
rib areas were okay.  Scapulae were okay.  The shoulders had 
full range of motion without pain, tenderness or crepitation.  
There was no tenderness in the shoulder joint area.  Neck 
motion allowed rotation to 60/45 degrees, lateral bending to 
40 degrees bilaterally, flexion to 25 degrees and extension 
to 20 degrees.  There was pain with all of these motions.  
There was moderate posterior muscular tenderness in the neck.  
A November 1989 CT scan of the lumbar spine showed disc at 
L4-L5 was decreased 30 percent and had 3-mm anterior 
osteophytes.  Some posterior bulging of this disc was seen on 
the CT scan.  The diagnoses included chronic lumbar back 
symptoms, as well as buttock symptoms, diagnosed as chronic 
muscular strain, superimposed on degenerative instability 
without significant nerve root irritation; chronic thoracic 
back pain diagnosed a chronic muscular strain; and posterior 
neck pain diagnosed as chronic muscular strain.  The examiner 
added that various neck and back symptoms were probably 
significantly increased by chronic tension and depression.

In a July 1990 rating decision issued in August 1990, the RO 
denied service connection for low back strain with 
degenerative changes, which were not shown in service or 
within one year of separation, noting that the one episode of 
low back pain in 1976 was assessed as muscle spasm and was an 
acute and transitory condition that was not shown to have had 
residuals.  Service connection for chronic neck strain was 
denied as not shown in service.  The RO noted that the 
problems in service were in the upper back and shoulders, a 
condition for which service connection had already been 
granted.  Although examination showed tenderness from T6 to 
T9, the problem remained noncompensable as it did not produce 
limitation of motion nor was there objective evidence of pain 
on motion in the thoracic spine.  

A May 1990 initial evaluation physical therapy report from G. 
C. notes that the veteran reported falling from a truck and 
landing on her buttocks in 1976 and that she returned to work 
a week later and had had symptoms, which were increasing, 
since then.  The assessment was cervical, thoracic, lumbar 
and sacral dysfunctions with associated changes in posture 
and muscular balance.

Records from the Back Care Center in Eugene, Oregon from May 
and July 1990 show treatment for back problems.

October 1990 statements from M. S. W and S. M. W., a married 
couple she knew when she was stationed in Colorado during 
service, support the veteran's description of neck and back 
problems in service.

A statement received in December 1990 from the veteran's 
second ex-husband, R. D. W, disputes the veteran's report of 
neck and back problems in service and thereafter.  He stated 
that he was married to the veteran for 14 years and that the 
alleged back injury occurred one month before he arrived in 
Colorado; that the veteran was assigned to work with him 
loading and unloading trucks; that they worked in close 
proximity until her release from active duty; and that soon 
after they were married.  He indicated that from that time 
and for about the next 13 years, the veteran had no 
restrictions of any kind due to back discomfort, even during 
pregnancy and childbirth; that they had been hiking and 
hunting many times in mountainous terrain with heavy back 
packs and that she had lifted and moved very heavy objects 
without any obvious problems or complaints.  During the three 
years prior to filing her claim, the veteran had worked in 
various nursing homes for long-term, total-care patients.  He 
reported that, in November 1989, the veteran phoned him and 
reported that she had had a little accident when she slipped 
in her grandmother's bathtub and hit her lower spine on the 
faucet on the way down and that this would prevent her from 
joining him in Ohio.  Later, he moved back to Oregon and the 
veteran's back improved with physical therapy.

In a March 1991 rating decision, the RO noted that the 
evidence of record failed to show that the grant of service 
connection for back and/or pectoral girdle strain, bilateral, 
history of, within continuing symptoms alleged, was procured 
by fraud and continued a noncompensable rating for that 
disability.  However, service connection for C5-C6 
radiculopathy with sensory changes and weakness in the upper 
extremities was denied as not shown in service or within one 
year of separation and as not shown to be due to a service-
connected disability.  

VA medical records from November 1989 to October 1992 reflect 
treatment for bronchitis and radicular pain secondary to 
moderate disc disease.  A September 1990 CT scan of the 
cervical spine showed a small central posterior osteophyte at 
C5-C6 with spinal cord compression.  A contemporaneous CT 
scan of the mid-thoracic spine was normal.  Records from May 
to June 1991 reflect complaints or and treatment for chronic 
low back pain and sciatica symptoms, diagnosed as 
degenerative disc disease, rule out herniation of L5-S1.  In 
August 1991, neck range of motion was within normal limits 
and without tenderness.  A July 1992 magnetic resonance 
imaging (MRI) study of the lumbar spine showed degenerative 
disc disease with small central disc protrusion at L4-L5.

At a September 1992 VA examination, the veteran reported 
sustaining a twisting injury/fall in 1976.  Since then she 
complained of total cervical, mid-back, and lumbosacral spine 
pain constantly.  On examination, there were moderate to 
severe intensity of classic trigger points throughout the 
veteran's body.  There was no muscle spasm of the cervical, 
thoracic or lumbar spine.  Cervical spine range of motion 
was: flexion and extension to 30 degrees and lateral flexion 
to 35 degrees bilaterally.  The thoracic spine was tender 
with good expansion.  There was positive costochondral 
tenderness bilaterally without neurologic deficits.  The 
diagnosis was classic case of fibromyalgia possibly triggered 
by initial accident.

At a January 1993 VA examination, the veteran reiterated her 
story of a twisting fall in 1976.  On examination, the 
veteran had a normal gait without support.  She climbed on 
and off the examining table without difficulty.  There was no 
limitation of motion or pain on motion noted.  There was no 
tenderness to palpation in the cervical or lumbar spine.  
There was no postural abnormalities or fixed deformities.  
Muscles of the back were symmetrically without spasm.  Range 
of motion of the cervical spine was: flexion to 35 degrees, 
extension to 40 degrees, lateral flexion bilaterally to 25 
degrees, and rotation bilaterally to 20 degrees.  The veteran 
complained of some pain on all motions of the spine.  No 
neurological involvement was noted.  Light touch sensation 
was intact in the lower extremities.  The diagnoses included 
status post degenerative joint disease and degenerative disk 
disease of the cervical and lumbar spine by history and 
persistent back and neck pain secondary to the previous 
diagnosis. 

At a December 1992 Washington, D.C. Regional Office (DC RO) 
hearing, the veteran was asked to move her neck and it was 
noted that she had less motion on the left than the right and 
she complained that cold had a tendency to increase her pain.  
Both her third husband and her brother testified that they 
and the veteran's daughters would massage her trigger points 
to relieve her back pain.  The veteran testified that as a 
child she had had a motorcycle accident but had no residuals 
from it except for scarring.  She stated that she had not 
fallen in a bathtub but had slipped and caught herself.  The 
veteran reported that she had twisted and fallen from a truck 
in service and was treated at the troop clinic and that her 
back has bothered her ever since.  She complained of dropping 
things and tingling in her extremities and shoulder.

At a June 1993 VA examination, the veteran reported that she 
hurt her back twice in 1976.  On examination, there was no 
neurologic deficits, spinal tenderness or deformity of the 
cervical or lumbar spine.  There was mild muscle spasm.  
Cervical spine range of motion was: flexion to 20 degrees, 
extension to 10 degrees, lateral flexion to 20 degrees 
bilaterally, and poor rotation bilaterally.  There were 
positive 2+ tender/myofascial points.  The diagnoses include 
history of cervical radiculopathy and degenerative disc 
disease of the lumbar spine.

VA medical records from September 1993 to December 1995 show 
that the veteran was treated for post-traumatic radiculopathy 
at C6-C7 and L4-L5, in September 1993, and for chronic pain 
syndrome, in March 1994.  In December 1995, the veteran was 
hospitalized for syncope, possibly neurogenic in origin.

In an April 1994 hearing officer decision, service connection 
for a cervical spine condition was not warranted.  But the 
hearing officer determined that the veteran was entitled to a 
20 percent evaluation for her back and/or pectoral girdle 
strain, bilateral, history of, rated as analogous to 
Diagnostic Code 5294 because of muscle spasms on examination.

In a June 1994 rating decision, the DC RO denied, in 
pertinent part, reconsideration of service connection for a 
cervical spine condition and for chronic muscular strain 
superimposed on degenerative instability of the lower lumbar 
back and assigned a 20 percent rating for back and/or 
pectoral girdle strain, bilateral, history of, with 
degenerative changes effective from December 19, 1989, the 
date of her reopened claim.

In October and November 1996, the veteran was treated by D. 
N-E., M.D. for chronic neck and back pain with history of 
herniated disk.  The veteran reported that she fell off a 
truck in 1976 and that she had had severe pain in her neck, 
back and head since that time and that, around 1988, she was 
unable to walk for about two years.  On examination, there 
was no active synovitis.  The veteran had decreased range of 
motion of her cervical spine with little extension, which 
improved with practice.  The thoracic musculature revealed 
multiple trigger points throughout the trapezius and para-
thoracic muscles.  The veteran had good lumbar range of 
motion.  Her neurological examination was normal.

At a May 1997 VA examination, the veteran had mild difficulty 
dressing and undressing due to limited mobility in her left 
shoulder.  Examination of the cervical spine revealed no 
gross deformities.  There was mild left-sided paravertebral 
muscle spasm and moderate tenderness to palpation along the 
left trapezius and deltoid muscles.  There was no significant 
atrophy noted around the left shoulder or arm.  Range of 
motion of cervical spine was: forward flexion to 30 degrees, 
extension to 10 degrees with moderate pain, lateral flexion 
was to 15 degrees bilaterally, and rotation was severely 
diminished to the left due to severe pain.  The impression 
was C5-C6 left-sided cervical radiculopathy.

At a May 1998 VA examination, the veteran stated that she was 
not interested in discussing her pectoral girdle strain.  She 
reported that she had had to stop work because of her neck 
pain in November 1997.  The veteran maintained that the last 
VA examiner twisted her head to the right and that since that 
time she had noticed more severe pain and strain in her neck.  
On examination, the veteran was in no acute distress.  The 
cervical spine showed no surgical scars, adhesions or bony 
abnormalities.  The position of the head was erect.  There 
was paraspinal muscle spasm noted in the right trapezius.  
The posterior spinous processes were well aligned and without 
bulging.  Range of motion was: flexion to 60 degrees, 
extension to 10 degrees, rotation to 20 degrees bilaterally, 
and lateral bending to 20 degrees to the left and to 10 
degrees to the right.  Light touch sensation was intact at 
C3-C4 and T1-T5 dermatomes.  The veteran could shrug her 
shoulders without difficulty.  Cervical neck X-rays reveals 
degenerative joint disease of C5-C6.  The impression was C5-
C6 neck cervical radiculopathy.  The examiner added that the 
veteran had continued pain in the upper extremities and neck 
with muscle spasm and was using regular Tylenol in an 
excessive amount.

In February and June 1999, duplicate and additional VA 
medical records from November 1989 to February 1999 were 
received.  These records include treatment for chronic pain 
syndrome, degenerative joint disease, C5-C6 radiculopathy, 
and fibromyalgia. 

In March 1999, a copy of a treatment record of Dr. D. N-E 
dated May 20, 1997 was received.  The veteran reported that 
she had undergone "an evaluation by a [VA] rheumatologist."  
She stated that her neck was ranged during that examination 
and that she developed acute severe pain in the cervical area 
on passive range of motion of the cervical spine.  Since that 
visit, she reported increased pain through her neck muscles 
and trapezius, which required taking increasing doses of 
Tylenol over the weekend.  On examination, the veteran had 
exquisitely tender trigger points throughout her trapezius.  
The impression was cervical strain exacerbated by passive 
range of motion of the cervical spine.  

VA medical records from October 1992 to August 1997 show 
treatment in April and November 1995 for status post C5-C6 
radiculopathy and degenerative joint disease.  In September 
1996, the veteran was seen for cervical degenerative joint 
disease and history of grand mal seizure, post syncope.  The 
following month she was seen for persistent syncopes of 
unclear etiology.  The record reflects a diagnosis of 
fibromyalgia.  A November 1996 magnetic resonance assessment 
(MRA) of the brain and neck was normal but showed C5-C6 disc 
herniation, which narrowed the space with no cord deformity. 

VA medical records from April 1999 to June 1999 show a 
diagnosis of myofascial pain and lidocaine injections at 
trigger points for relief of pain.

In December 1999, the veteran and her friend, R. R., 
testified at an RO hearing.  The testimony was primarily in 
connection with her claim for compensation under 38 U.S.C.A. 
§ 1151, but also described current symptomatology associated 
with her back disorder.  With regard to the section 1151 
claim, the veteran testified that during the May 1997 VA 
examination, continued attempts by the examiner to turn her 
head to the right caused a loud pop and that she apparently 
passed out.  She stated that the next thing that she 
remembers is everything coming back in focus.  The veteran 
testified to feeling very dizzy at the time and experiencing 
visual disturbances on the right side with serious pain.  She 
testified that she saw another physician within days of the 
VA examination because of the increased neck pain.  Since 
that time, the veteran maintained that she has had episodes 
of excruciating pain, headaches, nausea, vomiting and 
incapacitation.  Her friend testified that he applies 
pressure to certain trigger points to provide relief from 
pain.

At an April 2000 VA spine examination, there was tenderness 
in multiple areas, suggestive of trigger points, and 
tenderness to compression.  The veteran had some trapezial 
tenderness on both sides.  There was no rhomboidal 
tenderness.  There was moderate thoracic tenderness to 
percussion.  There was no muscle spasm.  She had 20 degrees 
of forward flexion in the cervical spine, 15 degrees in both 
directions, and rotation of 25 degrees in both directions, 
limited by pain.  She could forward flex to 80 degrees, 
hyperextend to 10 degrees, laterally bend to 20 degrees, and 
rotate to 25 degrees in the lumbar area.  There was no 
evidence of atrophy.  Multiple trigger points were noted in 
the thoracic area.  The diagnoses included degenerative disk 
disease of the cervical spine, chronic thoracic strain, and 
suspect fibromyalgia-like syndrome.  The examiner added that 
the degenerative changes in the veteran's neck were not 
caused by physical examination in May 1997.  The veteran 
might have experienced some muscle spasm in her neck at that 
time, going through the range of motion exercise, but the 
examiner did not believe that it had changed the status of 
her neurologically stable C5-C6 degenerative disease.  He 
recommended a rheumatology consult as the veteran was 
painting a picture suggestive of fibromyalgia, which he 
believed was responsible for the majority of her symptoms 
rather than an orthopedic condition as such.

At another April 2000 VA examination for a medical opinion 
with regard to aggravation to a cervical spine (neck) 
disorder due to a May 1997 VA examination, the veteran 
complained of constant burning pain in her neck, more 
prominent on the right than the left, although early on it 
was the opposite.  She described tightness in the neck 
muscles radiating into the trapezius muscles, shoulders and 
her arms and hands.  The veteran added that the pain also 
radiated down into the thoracic spine and to her upper chest 
with intermittent muscle spasms.  The neck pain also caused 
headaches and visual disturbances.  Trigger point injections 
had given her some temporary relief.  She was told that 
surgery on her neck might be helpful but she declined to have 
the surgery performed.  She got some relief with lying down.  
The only medication she took was extra strength Tylenol.  On 
examination, the veteran complained of a headache rated as 
between 5-7/10.  There was no cervical spine tenderness, 
although she did have somewhat dramatic pain complaints and 
behaviors when palpating the cervical paraspinal muscles.  
There was no obvious muscle spasm, nor any erythema or 
swelling.  Neck range of motion was: flexion and extension to 
30 degrees, lateral bending to both sides to 20 degrees with 
prominent pain inhibition, and lateral turning to both sides 
to 30 degrees.  When testing for Lhermitte's sign the veteran 
complained of a brief sensation of blacking out but she did 
not appear to lose consciousness or contact with her 
surroundings.  There was no kyphosis or scoliosis of the 
thoracolumbar spine.  She had diffuse tenderness over all the 
thoracic and lumbar spinous processes and paraspinal muscles.  
No muscle spasm was palpable.  Cranial nerves were intact 
with full fields to gross confrontation.  There was no muscle 
wasting or weaknesses on individual muscle testing.  There 
were no abnormalities of muscle tone.  The veteran was able 
to walk on her heels and toes and to do a squat.  The veteran 
had somewhat inconsistent sensory loss to pinprick in the 
humeral regions on the left side.  A review of the claims 
file included a number of imaging studies in 1989, September 
1990, July 1992, and November 1995.  The May 1997 VA 
examination showed extensive range of motion measurements 
were taken, although there was no indication of any problems 
or syncopal episodes during that examination.  The examiner 
noted that the veteran reported chronic neck and back pain, 
ever since a fall in 1976 while she was in the Army working 
as a heavy equipment operator.  She claimed that her symptoms 
were exacerbated by VA examination in May 1997 and that her 
pain and discomfort had escalated since then and that she was 
seeking service connection for the neck injury.  The examiner 
added that the examination was significant for multiple 
inconsistencies and overly dramatic pain behaviors, with 
subjective complaints unsupported by objective findings.  In 
spite of degenerative changes noted on her cervical spine 
films, there was no objective muscle spasm on examination, 
nor was there any objective clinical evidence of cervical 
radiculopathy.  On the basis of the examination, the examiner 
stated that he was unable to find any signs that would 
support the veteran's contention that she was injured as the 
result of the May 1997 VA examination.

A June 2000 VA rheumatology consultation evaluation report 
reflects a chronic musculoskeletal pain problem, which the 
consultant felt fit the picture of fibromyalgia syndrome.  
She did not have any other identifiable rheumatic disease.  
The veteran was doing quite well with simple medication.  The 
recommendation was continue current therapy and consider 
isolated soft tissue injections with Xylocaine as needed.

At a December 2002 Travel Board hearing, the veteran 
presented sworn testimony.  She basically reiterated 
statements made at her two previous hearings.  The veteran 
testified that since May 1997, she had episodes when she lost 
her balance and stumbled; and that she had fallen down the 
stairs twice in the last two years.  She also reported 
passing out at a private doctor's office in December 1995 and 
being hospitalized initially at a private hospital and then 
at the VA Medical Center.

II. Analysis

A.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
arthritis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Additionally, 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Generally, 
when a veteran contends that a service-connected disorder has 
caused a new disability, there must be competent medical 
evidence that the secondary disability was caused or 
chronically worsened by the service- connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. 
App. 134 (1994).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Based upon the evidence of record, the Board finds 
entitlement to service connection for a cervical spine 
disorder, including strain and degenerative changes with C5-
C6 radiculopathy, is not warranted.  Although the veteran has 
been diagnosed with cervical strain and degenerative changes 
of the cervical spine with C5-C6 radiculopathy, there is not 
competent medical evidence linking any cervical spine 
disorder to service or a service-related disability and 
arthritis was not diagnosed within one year of separation 
from service.  The Board notes that the April 2000 VA spine 
examiner specifically opined that the degenerative changes in 
the veteran's neck were not caused by physical examination in 
May 1997.  Many of the private and VA medical records and 
examination reports include the veteran's self-reported 
history of a 1976 fall in service.  The Board notes further, 
that a mere recitation of the veteran's self-reported lay 
history does not constitute competent medical evidence of 
diagnosis or causality.  LeShore v. Brown, 8 Vet. App. 406 
(1996).  The service medical records are silent for treatment 
for a 1976 fall from a truck.  The June 1977 periodic 
examination report indicates normal clinical findings for the 
veteran's spine.  Although the veteran testified that she 
injured her back in service, subsequent records indicate that 
the first treatment for complaints of back pain appear to be 
in May 1984.  Repeatedly the veteran has testified and 
reported her back and neck pain are due to a 1976 in-service 
injury.  The Board is not bound to accept medical opinions or 
conclusions, which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
There is no medical evidence in the record linking a cervical 
spine disorder to her service-connected disabilities.

The only evidence the veteran has submitted that supports her 
service-connection claim is her own statements and those of 
her representative and a married couple who knew her in 
service.  Their statements as to their belief that her 
cervical spine disorder is related to an in-service injury is 
not competent evidence with regard to the nexus issue.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  They, as 
laypersons, with no apparent medical expertise or training, 
are not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu, 2 Vet. App. at 494-95 (holding that laypersons are 
not competent to offer medical opinions).  Thus, these 
statements do not establish the required evidence needed, and 
the service-connection claim must be denied.

As the preponderance of the evidence is against the veteran's 
service-connection claim, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-56 (1990).

B.  Increased Rating for a Disability of the Back and/or 
Pectoral Girdle, Bilateral, History of, with Degenerative 
Changes

The veteran contends that the disability rating assigned for 
her service-connected back and/or pectoral girdle disorder 
should be increased to reflect more accurately the severity 
of her symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27; see also Lendenmann v. Principi, 3. Vet. App. 
345 (1992).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2002).

Under Diagnostic Code 5291, slight limitation of motion of 
the dorsal segment of the spine warrants a zero percent 
evaluation, and either moderate or severe limitation of 
motion warrants a 10 percent evaluation.  A 10 percent rating 
is the maximum allowable under Diagnostic Code 5291.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).  In this 
instance, however, as the veteran is shown to have already 
been assigned a 20 percent disability rating, the potential 
use of this diagnostic code is not applicable.

The RO has rated the veteran's disability by analogy under 
Diagnostic Code 5295, which provides for the evaluation of 
lumbosacral strain.  A 20 percent evaluation is warranted for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent disability evaluation 
is warranted for severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

VA examination findings show no more than moderate limitation 
of motion and no muscle spasm on recent examinations with 
subjective complaints of pain.  The Board notes that VA 
examination reports prior to 2000 reflect the presence of 
muscle spasms.  Rating the veteran's disability by analogy to 
lumbosacral strain under Diagnostic Code 5295, muscle spasms 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position would warrant a 20 
percent rating.  A 40 percent rating is not warranted because 
there is no indication of severe strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, due to her 
service-connected back and/or pectoral girdle disability.  
There is no showing of functional loss due to weakness, 
excess fatigability, or incoordination due to her service-
connected disability.  See DeLuca, 8 Vet. App. at 204-07.  
The Board finds that the regular schedular standards and the 
20 percent rating currently assigned, adequately compensate 
the veteran for any adverse impact caused by her back and/or 
pectoral girdle disability and include consideration of 38 
C.F.R. §§ 4.40, 4.45, 4.59.  

The evidence does not show that the veteran has residuals of 
a fracture of the vertebra or suffers from ankylosis of the 
thoracic spine or that she has arthritis or intervertebral 
disc syndrome of the thoracic spine.  Thus, a higher rating 
is not warranted under Diagnostic Codes 5285, 5286, and 5288.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5288, 
5293 (2002).

The Board also finds that consideration of a higher rating on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2002) 
is not warranted.  The Board does not have the authority to 
assign an extraschedular rating in the first instance, and 
under the circumstances of the present case there is no basis 
for the Board to refer the case to designated VA officials 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The veteran's back and/or 
pectoral girdle disability standing alone does not present 
such an exceptional or unusual disability picture, such as 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  The Board notes that the veteran's 
nonservice-connected cervical and lumbar spine disorders 
appear to account for most the veteran's symptomatology.  The 
degree to which the veteran's service-connected back and/or 
pectoral girdle disability impairs her industrially has been 
adequately contemplated in the percentage schedular 
evaluation awarded for this disability (see 38 C.F.R. §§ 
3.321(a), 4.1), and referral of the case for consideration of 
an extraschedular evaluation is not warranted.

As the preponderance of the evidence is against a higher 
rating, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 
49, 55-56 (1990).

C.  Section 1151 Claim

The veteran alleges that because of extensive range of motion 
measurements by a VA physician at a May 1997 examination, she 
is entitled to compensation under 38 U.S.C. § 1151.  

The law provides, under 38 U.S.C.A. § 1151, that where a 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the U.S. Supreme 
Court (Supreme Court) held that VA's interpretation of 38 
U.S.C.A. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was incorrect.  The Supreme Court found that the 
statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the implementing 
regulation in effect at that time, 38 C.F.R. § 3.358(c)(3) 
(1991), was not consistent with the plain language of 38 
U.S.C.A. § 1151 with respect the regulation's inclusion of a 
fault or accident requirement.  See Brown v. Gardner, 115 S. 
Ct. 552 (1994), aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g 
Gardner v. Derwinski, 1 Vet. App. 584 (1991),

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Later, the Secretary of Veterans Affairs sought an opinion 
from the Attorney General of the United States as to the full 
extent to which § 1151 benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received 
from the Department of Justice's Office of Legal Counsel on 
January 20, 1995.  In essence, the Department of Justice 
concluded " that the [Supreme] Court intended to recognize 
only a narrow exclusion [to the "no fault" rule], confined to 
injuries that are the necessary, or at most, close to certain 
results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in a precedent 
opinion, the VA Office of the General Counsel held that all 
claims for benefits under 38 U.S.C.A. § 1151, filed before 
October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

The appellant filed her claim in May 1997.  Under the 
provisions of 38 U.S.C. § 1151 applicable to claims filed 
prior to October 1, 1997, a claimant must merely establish 
that additional disability resulted from VA medical 
treatment, excepting those circumstances described in 
38 C.F.R. § 3.358 (1997).  That is, even if additional 
disability has been demonstrated, in order for VA benefits to 
be warranted such additional disability may not be merely 
coincidental with VA hospitalization or medical or surgical 
treatment, the continuance or natural progress of diseases or 
injuries for which VA hospitalization or medical or surgical 
treatment was authorized or the certain or near-certain 
result of the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(b)(2).  

Upon a review of the evidence, the Board finds that there is 
no legal basis for grant of the benefit sought.  The evidence 
is clear that the veteran is not in receipt of Chapter 31 
benefits.  As such, the claimed injury, or disability, was 
not sustained while participating in a Chapter 31 Vocational 
Rehabilitation program.  38 U.S.C.A. §§ 1151(a)(2); 3100 
(West 2002).

In this case, the evidence shows that the veteran did not 
incur any injuries, or any unforeseen additional disability, 
as the result of VA examination in May 1997.  

The Board concludes that the objective medical evidence of 
record does not indicate that the veteran sustained 
additional disability as a result of the May 1997 VA 
examination.  The April 2000 VA spine examiner opined that 
the degenerative changes in the veteran's neck were not 
caused by physical examination in May 1997.  The veteran 
might have experienced some muscle spasm in her neck at that 
time, going through the range of motion exercise, but the 
examiner did not believe that it had changed the status of 
her neurologically stable C5-C6 degenerative disease.  
Another April 2000 VA examination was done specifically for 
an opinion as to whether the veteran suffered additional 
disability due to the May 1997 VA examination.  The examiner 
noted that the May 1997 VA examination showed extensive range 
of motion measurements were taken, although there was no 
indication of any problems or syncopal episodes during that 
examination.  This examiner noted that the veteran reported 
chronic neck and back pain, ever since a fall in 1976 while 
she was in the Army working as a heavy equipment operator.  
She claimed that her symptoms were exacerbated by VA 
examination in May 1997 and that her pain and discomfort had 
escalated since then and that she was seeking service 
connection for the neck injury.  The examiner added that the 
April 2000 examination was significant for multiple 
inconsistencies and overly dramatic pain behaviors, with 
subjective complaints unsupported by objective findings.  In 
spite of degenerative changes noted on her cervical spine 
films, there was no objective muscle spasm on examination, 
nor was there any objective clinical evidence of a cervical 
radiculopathy.  On the basis of his examination, the examiner 
stated that he was unable to find any signs that would 
support the veteran's contention that she was injured as the 
result of the May 1997 VA examination.  The Board notes that 
Dr. D. N-E, in a May 1997 treatment record, diagnosed the 
veteran with cervical strain exacerbated by passive range of 
motion of the cervical spine.  The Board is not bound to 
accept medical opinions or conclusions, which are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  See Black, 5 Vet. App. 
at 180.  Moreover, Dr. D. N-E did not review a copy of the 
May 1997 examination or the veteran's claims file, as had the 
April 2000 examiners.  Therefore, the Board finds her opinion 
is speculative in nature and not competent medical evidence.

The only other evidence in support of the claim are the 
statements made by the veteran and her representative.  They 
as laypersons are not competent to assert that she incurred 
additional injuries as a result of a VA examination.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[although] 
the appellant is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (1998).

For the reasons explained above, both April 2000 VA 
examination reports and medical opinions have a probative 
value which outweighs the veteran's lay opinions and the 
opinion of Dr. D. N-E, which was based on medical history 
provided by the veteran.  The April 2000 examination reports 
establish by a preponderance of evidence that the veteran did 
not incur any additional disability of her cervical spine as 
a result of the May 1997 VA examination.  As such, the 
evidence is against a grant of benefits under to 38 U.S.C.A. 
§ 1151.  

Given the objective evidence of record demonstrating that 
there has been no unforeseen additional disability as a 
result of a May 1997 VA examination, the Board finds that the 
persuasive evidence is against the veteran's claim and is not 
in equipoise.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.385(b), (c) (1997).  Thus, the claim must be denied.


ORDER

Service connection for a cervical spine disorder is denied.

Entitlement to a rating in excess of 20 percent for the 
service-connected bilateral back and/or pectoral girdle 
disability, with degenerative changes, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
aggravation of a cervical spine condition due to a May 1997 
VA examination is denied.


REMAND

Finally, in a December 2002 VA Form 646, the veteran's 
representative listed entitlement to an increased evaluation 
for a dysthymic disorder as one of the issues on appeal.  The 
Board construes this as an NOD with a July 2002 rating 
decision, assigning a 30 percent rating for major depressive 
disorder (formerly diagnosed as dysthymic disorder) effective 
January 20, 1999.  The Court has held that where the Board 
finds an NOD has been submitted to a matter that has not been 
addressed in an SOC, the issue should be remanded to the RO 
for appropriate action.  Manlincon, 12 Vet. App. 238.  

The RO should issue the appellant a 
statement of the case as to the issue of 
entitlement to an increased rating for 
major depressive disorder.  The appellant 
should be apprised of her right to submit 
a substantive appeal and to have her 
claim reviewed by the Board.  The RO 
should allow the appellant the requisite 
period of time for a response.

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until she receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2002).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	Clifford R. Olson
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.




 


